Title: To Benjamin Franklin from [Ferdinand Grand], [18 December 1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[December 18, 1780]
Mr De Chaumont m’apportat hier à 9 heures du soir La reponce qu’il avoit recü de Monsr franklin & me dit que la Caution quil offroit etoit son Gendre.
Il me demanda en Consequence si je la trouvois bonne je repondis, oui il me demanda de plus si Je lui donerois de Largent sur les Billets de Monsr franklin, Je lui repondis quil falloit que je vis la situation de ma Caisse pour pouvoir lui dire combien Je pourrois lui donner d’argent mais que d’avance je ne prevoyois pas pouvoir lui faire les 200/ mle [200,000] en totalité, il me repondit que si Je ne pouvois prendre tous les Billets de Mr franklin il les refuseroit & se plaindroit au Ministre de Ce que Mr franklin avoit employé une Somme qui lui etoit destinée & qu’il auroit du recevoir le 10 Xre icie Etc, Et beaucoup dautres propos pareils. Il est bon d’observer qu’il ne reste en Caisse que pour payer les acceptations du mois prochain qui doivent aller avant tout Et que pour arranger touttes Choses il faudroit que Monsieur Franklin optint de M. De Vergennes demain un ordre pour que le tresor royal fit lavance de 200 mille sur le quartier prochain.
M De Chaumont attend une reponce positive a dix heures.
On pourroit lui dire quon ne peut la lui faire quau retour de Mr. franklin de Versailles ou il espere d’arranger touttes Choses.
 
Endorsed: Note from M. Grand without Date relating to the Bills M. de Chaumont had obtain’d from M. Franklin for the Freight before it was due by the Award of his own Arbitrators.
